Citation Nr: 1530051	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-00 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from July 1959 to July 1963 and from September 1967 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current bilateral hearing loss is reasonably shown to be related to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

B.  Analysis

The Veteran asserts that his current bilateral hearing loss is related to noise exposure during service.  His service personnel records indicate that during his first period of service, he served as an electrician aboard two aircraft carriers, the USS Lake Champlain and the USS Constellation.  He has credibly reported that this service involved significant exposure to aircraft noise.  His service treatment records do not show any specific findings of hearing loss but audiometric testing done during his June 1984 separation examination did indicate diminished hearing acuity at the higher frequencies nearly to the level that constitutes a hearing loss disability by VA standards.  See 38 C.F.R. § 3.385.  

At a September 2011 VA audiological evaluation, the evaluating audiologist found that the Veteran did have a hearing loss disability in both ears by VA standards.  However, the audiologist opined that the Veteran's hearing loss is less likely than not caused by or a result of an event in military service.  The audiologist reasoned that the Veteran's hearing was normal at separation in 1984; that there were no documented complaints of hearing loss throughout his service; and that the first actual documentation of record of the Veteran's hearing loss was the audiologist's current finding.  Inasmuch as the audiologist based his opinion, at least in part, on the lack of documentation of hearing problems during service and also post-service, prior to September 2011, the Board cannot afford it significant probative value.  See e.g. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Also, the service treatment records do contain a December 1973 clinical consultation sheet referring the Veteran for an "auditory acuity test," suggesting that contrary to the audiologist's conclusion, the Veteran may have actually experienced some problems with his hearing during service.  The presence of this record also lessens the probative value that can be afforded to the September 2011 audiologist's opinion.  Moreover, in a May 2012 opinion, a private audiologist opined that after review of the military records and in the absence of any other known risks and exposures, it was just as likely as not that the Veteran's currently diagnosed hearing loss was the result of an occupational noise exposure that was consistent with his military noise exposure.  This opinion, based on specific consideration of the Veteran's noise exposure history both during and after service, must be afforded at least as much probative value as that of the September 2011 opinion.  Consequently, resolving reasonable doubt in the Veteran's favor, a nexus between the Veteran's current hearing loss disability and his noise exposure during service has been established.  38 C.F.R. § 3.102; Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, as all elements of the Veteran's claim have been established, service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.303, 3385, Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


